Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Angulo et al. (US 10,741,906) in view of Mitsui (US 8,154,467). 
With regard to claim 1 Gomez Angulo discloses in Figure 8, a stacked patch antenna that comprises a first path antenna unit (40H1-H2), a second patch antenna unit (40L1-L2), a plate like parasitic element disposed above the second patch antenna unit (40L1-l2), the antennas are disposed on a rigid/flexible printed circuit boards (see col. 8, lines 10-11), each antenna patch unit has a feeding portion and may both include multiple antenna feeds  (see col. 14, lines 32-53), in addition, the antennas are configured to .
Claim Rejections - 35 USC § 103
6.	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Angulo et al. (US 10,741,906) and Mitsui (US 8,154,467)  as applied to claim 1 above, and further in view of Yuanzhu (US 7,046,203).
Gomez Angulo and Mitsui disclose essential features of the claimed invention except of a patch antenna is a plate like antenna in which radiation element is formed and a circuit board has a ground conductor pattern. With regard to claim 3, the radiation element is disposed opposite to the circuit board with a predetermined interval and 
Yuanzhu discloses a plate like air patch antenna (10) in which a radiation pattern that also comprises a ground conductor (11) (see col. 2 lines 18-28), a radiator plate like (13 Fig. 2) disposed opposite to the circuit board, a leg portion 15 can be a power feeding line formed by cutting and bending (see col. 3 lines 21-25). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Yuanzhu in the patch antenna device of Angulo Gomez and Mitsui for the benefit to form an efficient patch antenna device with low cost. 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Angulo et al. (US 10,741,906) and Mitsui (US 8,154,467)  as applied to claim 1 above, and further in view of Eberhardt (US 10,749,263).
7.	Gomez Angulo and Mitsui discloses essential features of the claimed invention except with regard to claim 16, an insulating spacer disposed between the second patch antenna and the parasitic element to support the parasitic element. Eberhardt discloses in Figure 4, an insulating spacer made of foam or plastic that is disposed between a patch antenna and the parasitic element. Therefore, any artisan having working knowledge in the art would have been motivated use the teaching of Eberhardt of an insulating spacer between the second patch antenna and the parasitic element in the antenna device of Gomez Angulo and Mitsui for the benefit not to impede the radiation emitted from the antenna.
Claim Objections
s 6-8, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845